[a1014redlineamendmentnum001.jpg]
Exhibit 10.14 ***Text Omitted and Filed Separately with the Securities and
Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections
200.80(b)(4) and 240.24b-2. AMENDMENT NUMBER ONE TO PLATFORM LICENSE AGREEMENT
This Amendment Number One to Platform License Agreement (this “Amendment No. 1
”) is made by and between OMT, Inc. (“OMT ”), which has its principal place of
business at 3911 Sorrento Valley Boulevard, Suite 110, San Diego, California
92121, U.S.A., and WuXi Biologics (Hong Kong) Limited (“Licensee ”), which has
its principal place of business at Suite 3701-10, 37F., Jardine Hse, 1 Connaught
Place, Central, Hong Kong. OMT and Licensee may each be referred to herein as a
“Party ” and collectively as the “Parties .” WHEREAS , OMT and WuXi AppTec
Biopharmaceuticals Co., Ltd. (“WuXi ”), which has its principal place of
business at 108 Meiliang Rd., Mashan, Wuxi, P.R. China, entered into the
Platform License Agreement, effective on March 23, 2015 (the “Agreement ”);
WHEREAS , pursuant to the Assignment and Assumption Agreement entered by and
among the Parties and WuXi as of July 19, 2016, WuXi assigned the Agreement to
Licensee; and WHEREAS , the Parties desire to amend certain terms of the
Agreement in accordance with this Amendment No. 1, and this Amendment No. 1
shall be effective as of June 11, 2017 (the “Amendment No. 1 Effective Date ”).
NOW T HEREFORE , for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Parties, the Parties,
intending to be legally bound, agree as follows: 1. All capitalized terms used
in this Amendment No. 1 and not otherwise defined in this Amendment No. 1 shall
have the meanings assigned to such terms in the Agreement. 2. Section 1.8 of the
Agreement shall be deleted in its entirety and replaced with the following:
“China Outlicensee ” means a third party that executes a China Outlicensing
Agreement in accordance with Section 4.3(a) and that is authorized, including
without limitation under a license or option grant and/or an appointment as
distributor, under such China Outlicensing Agreement to use, develop, market,
distribute, offer for sale, and/or sell an Antibody in China, and, upon
execution and delivery of a China Plus Addendum, in the applicable China Plus
Territory. ” 3. Section 1.10 of the Agreement shall be deleted in its entirety
and replaced with the following: “Net Sales ” means the gross amounts invoiced
by or for Licensee and/or any Outlicensee, as applicable, (each, a “ Selling
Party ”) for the 1 US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum002.jpg]
disposition of a unit of Product to a third party end user (the “ Gross Sales
Price ”), after deduction (if not already deducted in the amount invoiced) of
the following expenses paid by the Selling Party for such Product that are each
actually incurred and itemized on such invoice by the Selling Party: (i)
freight, shipping, transportation and insurance costs; (ii) discounts, in
reasonable amounts that are customary in the trade, that are actually given to
buying groups, health care insurance carriers, chain pharmacies, mass
merchandisers, staff model HMOs, pharmacy benefit managers, and other similar
wholesalers and distributors, for quantity purchases and prompt payment; (iii)
tax, including sales, use, turnover, excise, import and other taxes, customs or
duties borne by the Selling Party imposed by a governmental agency on such
disposition, and (iv) credits or allowances actually given or made with respect
to a Product by reason of rejection, defects, recalls, returns, rebates, or
uncollectable amounts ((i)-(iv) together, “ Permitted Deductions ”). A Selling
Party shall not dispose of any Product for any consideration other than monetary
consideration and on bona fide arm ’s length terms, without the prior written
agreement of OMT and Licensee (that describes in reasonable detail the basis for
calculation of Net Sales based on such a transaction). ” 4. Section 1.17 of the
Agreement shall be deleted in its entirety and replaced with the following:
“Outlicensing Agreements ” means China Outlicensing Agreements, Ex-China
Outlicensing Agreements, and Territory Outlicensing Agreements.” 5. Section 1.18
of the Agreement shall be deleted in its entirety and replaced with the
following: “Outlicensee(s) ” means a China Outlicensee(s), Ex-China
Outlicensee(s), and/or Territory Outlicensee(s) .” 6. Section 1.20 of the
Agreement shall be deleted in its entirety and replaced with the following:
“Territory ” means worldwide. ” 7. A new Section 1.21 shall be added to the
Agreement as follows: “1.21 Ex-China Outlicensee ” means a third party that
executes an Ex-China Outlicensing Agreement in accordance with Section 4.3(b)
and that is authorized, including without limitation under a license or option
grant and/or an appointment as distributor, under such Ex-China Outlicensing
Agreement to use, develop, market, distribute, offer for sale, and/or sell an
Antibody outside of China (excluding any China Plus 2
US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum003.jpg]
Territory to the extent rights to such Antibody have been granted to a Third
Party other than such Ex-China Outlicensee) .” 8. A new Section 1.22 shall be
added to the Agreement as follows: “1.22 Territory Outlicensee ” means a third
party that executes a Territory Outlicensing Agreement in accordance with
Section 4.3(c) and that is authorized, including without limitation under a
license or option grant and/or an appointment as distributor, under such
Territory Outlicensing Agreement to use, develop, market, distribute, offer for
sale, and/or sell an Antibody both in China and outside of China and the China
Plus Territory.” 9. Section 4.2 of the Agreement shall be deleted in its
entirety and replaced with the following: “(a) OMT and Licensee jointly own the
Antibodies and any Products (including Products developed by an Outlicensee) and
all intellectual property rights therein, including any patent rights (col
lectively, “ Joint Rights ”), and each hereby makes (and will cause each of
their respective Outlicensees to make, and, with respect to Licensee, will cause
Approved Affiliates and its and their Approved Subcontractors to make) all
assignments necessary to achieve the foregoing. Subject to compliance with all
terms and conditions of this Agreement, OMT and Licensee hereby grant the other
a non-exclusive, irrevocable, perpetual, worldwide, royalty-free,
non-transferable (except in accordance with Section 11.2) right and license in
and to the Joint Rights, in each case to the extent necessary to achieve such
joint ownership and allow each party to exercise its rights hereunder. Each of
OMT and Licensee shall, at the request of the other, execute all documents and
do all other acts and things as may be reasonably required in order to vest
fully and effectively in both OMT and Licensee, jointly, all rights in and to
such Joint Rights. (b) Licensee shall have the right to file, prosecute, and
maintain all patent rights in the Territory with respect to the Joint Rights (“
Joint Patent Rights ”), provided that Licensee may do the foregoing in an
Outlicensee ’s name, provided such Outlicensee is at all times in compliance
with the obligations of its Outlicensing Agreement. Licensee shall use (or, if
applicable pursuant to the previous sentence, cause its Outlicensee to use)
commercially reasonable efforts to so file, prosecute, and maintain such Joint
Patent Rights. Licensee shall, at least fourteen (14) days prior to submission
or within fourteen (14) days of receipt (as applicable), forward to OMT copies
of any significant office actions, communications, and correspondence relating
to the Joint Patent Rights (including any correspondence of applicable
Outlicensees). OMT shall have the right to comment on and to discuss such
prosecution and 3 US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum004.jpg]
maintenance activities with Licensee, and Licensee shall consider (and cause the
applicable Outlicensees to consider) OMT ’s comments in good faith. ” 10.
Section 4.3 of the Agreement shall be deleted in its entirety and replaced with
the following: “Outlicensing . (a) China Outlicensing Agreement . Licensee may
authorize, including without limitation under a license or option grant and/or
an appointment as distributor, a third party to use, develop, market,
distribute, offer for sale, and/or sell an Antibody in China (and, as applicable
with respect to Existing Antibodies, the China Plus Territory) solely pursuant
to an agreement that is consistent with the terms and conditions of this
Agreement, including without limitation this Section 4.3(a), below (each such
third party agreement, a “ China Outlicensing Agreement ”). Pursuant to a China
Outlicensing Agreement, Licensee may distribute or otherwise transfer any
Antibodies generated by or on behalf of Licensee to the applicable China
Outlicensee using antigens selected by Licensee or such China Outlicensee.
Licensee shall be responsible and liable for all actions and omissions of China
Outlicensees in connection with such Antibodies. Licensee may provide any such
resulting Antibodies to a China Outlicensee that is bound by a China
Outlicensing Agreement. Additionally, Licensee may prov ide Existing Antibodies
to a China Outlicensee that is bound by a written addendum to such China
Outlicensing Agreement for use, development, and marketing in the China Plus
Territory (a “ China Plus Addendum ,” which shall be deemed a part of the
applicable China Outlicensing Agreement). Each China Outlicensing Agreement will
include payment provisions that enable Licensee to comply with its obligations
to make payments to OMT under this Agreement, and will prohibit the licensing,
distribution, sale, offer for sale, use, or other transfer of any Antibody or
Product outside of China (and, as applicable with respect to Existing
Antibodies, the China Plus Territory) by or on behalf of the applicable China
Outlicensee, and shall not grant any exclusive license o f any Antibody (except
solely for use within China (and, as applicable with respect to Existing
Antibodies, the China Plus Territory), where “use” includes development of and
distribution of Products) without the prior written consent of OMT, except in
each case to the extent such China Outlicensee is also an Ex-China Outlicensee
with respect to the same Antibody or Product. (b) Ex- China Outlicensing
Agreement . Licensee may authorize, including without limitation under a license
or option grant and/or an appointment as distributor, a third party to use,
develop, market, distribute, offer for sale, and/or sell an Antibody outside of
China (and, as 4 US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum005.jpg]
applicable with respect to Existing Antibodies, the China Plus Territory) solely
pursuant to an agreement that is consistent with the terms and conditions of
this Agreement, including without limitation this Section 4.3(b), below (each
such third party agreement, a “ Ex-China Outlicensing Agreement ”). Pursuant to
an Ex-China Outlicensing Agreement, Licensee may distribute or otherwise
transfer any Antibodies generated by or on behalf of Licensee to the applicable
Ex-China Outlicensee using antigens selected by Licensee or such Ex-China
Outlicensee. Licensee shall be responsible and liable for all actions and
omissions of Ex-China Outlicensees in connection with such Antibodies. Each
Ex-China Outlicensing Agreement will prohibit the licensing, distribution, sale,
offer for sale, use, or other transfer of any Antibody or Product in and/or into
China (and, as applicable with respect to Existing Antibodies, the China Plus
Territory) by or on behalf of the applicable Ex-China Outlicensee, and shall not
grant any exclusive license of any Antibody (except solely for use outside China
(and, as applicable with respect to Existing Antibodies, the China Plus
Territory), where “use” includes development of and distribution of Products)
without the prior written consent of Licensee, except in each case to the extent
such Ex-China Outlicensee is also a China Outlicensee with respect to the same
Antibody or Product. (c) Territory Outlicensing Agreement . Licensee may
authorize, including without limitation under a license or option grant and/or
an appointment as distributor, a third party to use, develop, market,
distribute, offer for sale, and/or sell an Antibody both in China and outside of
China (and, as applicable with respect to Existing Antibodies, the China Plus
Territory) solely pursuant to an agreement that is consistent with the terms and
conditions of this Agreement, including without limitation this Section 4.3(c),
below (each such third party agreement, a “ Territory Outlicensing Agreement ”).
Pursuant to a Territory Outlicensing Agreement, Licensee may distribute or
otherwise transfer any Antibodies generated by or on behalf of Licensee to the
applicable Territory Outlicensee using antigens selected by Licensee or such
Territory Outlicensee. Licensee shall be responsible and liable for all actions
and omissions of Territory Outlicensees in connection with such Antibodies. (d)
Licensee may not outlicense or otherwise provide rights in any Antibodies to any
third party except for China Outlicensees pursuant to Section 4.3(a), Ex-China
Outlicensees pursuant to Section 4.3(b), and/or Territory Outlicensees pursuant
to Section 4.3(c). (e) Licensee shall make commercially reasonable efforts to
and in good faith market and outlicense the Antibody; provided that, if Licensee
does not outlicense any Antibody in accordance with the terms and conditions of
Sections 4.3(a), (b), and (c) after using commercially reasonable efforts to do
so, Licensee shall have the right to market and sell 5
US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum006.jpg]
such Antibody directly and/or through subcontractors, provided that the terms
and conditions of Sections 4.3(a), (b), and (c) shall apply to Licensee mutatis
mutandis as if Licensee were the applicable outlicensee. Notwithstanding the
foregoing, if, within three (3) years after OMT and Licensee ’s filing of a
patent application claiming an Antibody ’s sequence, an Ex-China Outlicensing
Agreement or a Territory Outlicensing Agreement for such Antibody has not been
executed, then OMT may seek to license the Antibody under an Ex-China
Outlicensing Agreement or Territory Outlicensing Agreement subject to Licensee
’s approval of any such Ex-China Outlicensing Agreement or Territory
Outlicensing Agreement. Such approval by Licensee must not be unreasonably
withheld, delayed, or conditioned. It will not be deemed unreasonable for
Licensee to withhold its approval if such Ex-China Outlicensing Agreement or
Territory Outlicensing Agreement does not contain terms that would have the
potential to provide Licensee a fair and reasonable return on its investment
after taking into account payments made to OMT under Section 5. (f) Each
Outlicensing Agreement shall contain terms no less protective of OMT (including
without limitation its intellectual property rights in the Animals, Antibodies,
and Products) than those set forth herein. Each Outlicensing Agreement shall
refer to this Agreement and shall be subordinate to and consistent with the
terms and conditions of this Agreement, and shall not limit the ability of
Licensee (individually or through the activities of its Outlicensee) to fully
perform all of its obligations under this Agreement or OMT’s rights under this
Agreement. Licensee shall require each Outlicensee to agree in writing to be
bound by all of the applicable terms and conditions of this Agreement. Licensee
shall remain responsible for the performance of this Agreement and the
performance of its Outlicensees under this Agreement, including without
limitation the payment of all payments due, and making reports and keeping books
and records, and shall cause such Outlicensee to enable Licensee to comply with
the terms and conditions of this Agreement. Licensee shall remain jointly and
severally liable for any uncured breach of an Outlicensing Agreement by a
Outlicensee to the extent that such uncured breach would constitute a breach of
this Agreement . Licensee will use good faith efforts to enforce, including
without limitation through initiation and prosecution of legal action, the terms
of any Outlicensing Agreement in the event the applicable Outlicensee is in
breach of such Outlicensing Agreement. Each Outlicensing Agreement shall
terminate immediately upon the termination of this Agreement (in whole or only
with respect to the rights that are subject to such Outlicensing Agreement).
Licensee will keep OMT reasonably informed of the status of any Outlicensing
Agreements, and promptly after execution of the Outlicensing Agreement, Licensee
shall provide a summary of such Outlicensing Agreement to OMT. ” 6
US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum007.jpg]
11. Section 4.4 of the Agreement shall be deleted in its entirety and replaced
with the following: “As between the parties, and without limiting any other
available remedy, OMT owns (i) the Animals and (ii) any modification,
improvement, enhancement, or progeny of the Animals created in violation of
Section 3.14.1(a) above or antibodies created in violation of the same Section,
and (iii) any Antibodies or Products distributed outside of China in violation
of Section 4.3(a) above ((ii) and (iii) collectively, “ Animal Improvements ”),
and all intellectual property rights in any of the foregoing; Licensee hereby
makes (and will cause its Approved Affiliates and its and their Approved
Subcontractors, and any Outlicensee, as applicable, to make) all assignments
necessary to accomplish the foregoing ownership with respect to any Animal
Improvements and progeny. Licensee acknowledges and agrees that the Animals,
together with any related biological material or substance that is replicated,
synthesized or in any way derived from the Animals (including progeny), except
for Antibodies, include and constitute valuable trade secrets of OMT, and OMT
has used diligent efforts to maintain such items as its trade secrets and
Confidential Information .” 12. Section 4.5(a) of the Agreement shall be deleted
in its entirety and replaced with the following: “Each of OMT and Licensee shall
notify the other promptly in writing when each learns of or reasonably suspects
infringement of any Joint Right by a third party (an “Infringement ”). Licensee,
or its Outlicensee, shall have the first right to enforce any Joint Right in the
Territory, and control, defend and settle such suit in a manner consistent with
the terms and provisions hereof, and recover any damages, awards or settlements
resulting therefrom, subject to Section 4.5(c). ” 13. Section 5.1 of the
Agreement shall be deleted in its entirety and replaced with the following:
“Outlicensing Fees . (a) China Outlicensing Agreements . For each antigen that
Licensee uses to generate and license Antibodies to a China Outlicensee, or
generate Antibodies on behalf of a China Outlicensee, and for each Existing
Antibody that is subject to a China Outlicensing Agreement, Licensee shall pay
to OMT one million dollars ($1,000,000) [***] , within [***] Certain information
on this page has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.
7 US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum008.jpg]
thirty (30) days after the Antibody is delivered to and accepted by such China
Outlicensee. If a China Outlicensee is also an Ex-China Outlicensee pursuant to
an Ex-China Outlicensing Agreement, then the $1,000,000 [***] payment set forth
in the preceding sentence with respect to a specific Antibody shall be
creditable against the applicable ‘Delivery of Antibodies Production Cell-Line
to the Ex-China Outlicensee’ payment subsequently payable under Section
5.1(b)(i) or (ii) for such Ex-China Outlicensing Agreement with respect to such
Antibody, or, if Licensee has previously paid to OMT such ‘Delivery of
Antibodies Production Cell- Line to the Ex-China Outlicensee’ payment payable
under Section 5.1(b)(i) or (ii) for such Ex-China Outlicensing Agreement with
respect to a specific Antibody, then Licensee shall not be required to pay to
OMT the $1,000,000 [***] payment set forth in the preceding sentence with
respect to such Antibody. (b) Ex-China Outlicensing Agreements . Each Ex-China
Outlicensing Agreement shall provide that any milestones and royalties shall be
paid to Licensee. Licensee will pay OMT the following payments per each Antibody
that is subject to such Ex-China Outlicensing Agreement: (i) For each Ex-China
Outlicensing Agreement* that Licensee enters into prior to entering into the
third Outlicensing Agreement that is an Ex-China Outlicensing Agreement or a
Territory Licensing Agreement: Execution of such Ex-China Outlicensing Agreement
$1,000,000 Delivery of Antibodies Production Cell-Line to the Ex- $2,000,000*
China Outlicensee * Initiation of the first Phase 2 Trial for each Antibody
$2,000,000 that is subject to such Ex-China Outlicensing Agreement Acceptance of
a Regulatory Approval Application for $5,000,000 each Antibody that is subject
to such Ex-China Outlicensing Agreement Approval of a Regulatory Approval
Application for $3,000,000 each Antibody that is subject to such Ex-China
Outlicensing Agreement [***] * For clarity, the payments in the table above
shall be multiplied by the number of Antibodies that are subject to such
Ex-China Outlicensing Agreement. ** If the Ex-China Outlicensee is also a China
Outlicensee pursuant to a China Outlicensing Agreement and Licensee has paid to
OMT, as a result of entering into such China Outlicensing Agreement, the 8
US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum009.jpg]
$1,000,000 payment pursuant to the first sentence of Section 5.1(a) with respect
to a specific Antibody, then such $1,000,000 payment shall be creditable against
the $2,000,000 ‘Delivery of Antibodies Production Cell-Line to the Ex-China
Outlicensee ’ payment payable under this Section 5.1(b)(i) for such Ex-China
Outlicensing Agreement with respect to such Antibody. Additionally, if Licensee
has previously entered into one or more Territory Outlicensing Agreements and
has paid to OMT, for each such Territory Outlicensing Agreement, the $2,000,000
milestone payment(s) for the ‘Delivery of Antibodies Production Cell-Line to the
Territory Outlicensee ’ milestone under Section 5.1(c)(i), then the $2,000,000
‘Delivery of Antibodies Production Cell-Line to the Ex-China Outlicensee ’
payment payable under this Section 5.1(c)(i) shall be reduced to $1,000,000 for
each such Territory Outlicensing Agreement entered into. [***] 9
US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum010.jpg]
(ii) For each Ex-China Outlicensing Agreement* that Licensee enters into after
entering into the second Outlicensing Agreement that is an Ex-China Outlicensing
Agreement or a Territory Licensing Agreement: Execution of such Ex-China
Outlicensing Agreement $1,000,000 Delivery of Antibodies Production Cell-Line to
the Ex- $1,000,000* China Outlicensee * Initiation of the first Phase 1 Trial
for each Antibody $1,000,000 that is subject to such Ex-China Outlicensing
Agreement Initiation of the first Phase 2 Trial for each Antibody $2,000,000
that is subject to such Ex-China Outlicensing Agreement Acceptance of a
Regulatory Approval Application for $5,000,000 each Antibody that is subject to
such Ex-China Outlicensing Agreement Approval of a Regulatory Approval
Application for $3,000,000 each Antibody that is subject to such Ex-China
Outlicensing Agreement [***] * For clarity, the payments in the table above
shall be multiplied by the number of Antibodies that are subject to such
Ex-China Outlicensing Agreement. ** If the Ex-China Outlicensee is also a China
Outlicensee pursuant to a China Outlicensing Agreement and Licensee has paid to
OMT, as a result of entering into such China Outlicensing Agreement, the
$1,000,000 payment pursuant to the first sentence of Section 5.1(a) with respect
to a specific Antibody, then such $1,000,000 payment shall be creditable against
the $1,000,000 ‘Delivery of Antibodies Production Cell-Line to Ex-China
Outlicensee ’ payment payable under this Section 5.1(b)(i) for such Ex-China
Outlicensing Agreement with respect to such Antibody. [***] [***] Certain
information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions. 10 US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum011.jpg]
(iii) Notwithstanding anything to the contrary in Section 5.1(b)(i) and (ii), if
any Ex-China Outlicensing Agreement does not include the grant of any rights
outside of Brazil, Russia, India, Korea, Indonesia, Thailand, Philippines,
Malaysia, Singapore, Vietnam, Myanmar, Cambodia, Laos, and Brunei, as evidenced
by a signed copy of the agreement with Licensee covering such country(ies), then
the payments payable to OMT pursuant to this Section 5.1(b) with respect to such
Ex- China Outlicensing Agreement shall be the amount equal to forty percent
(40%) of the payments received by Licensee under such Ex-China Outlicensing
Agreement [***] . (c) Territory Outlicensing Agreements . Each Territory
Outlicensing Agreement shall provide that any milestones and royalties shall be
paid to Licensee. Licensee will pay OMT the following payments per each Antibody
that is subject to such Territory Outlicensing Agreement: (i) For each Territory
Outlicensing Agreement* that Licensee enters into prior to entering into the
third Outlicensing Agreement that is an Ex-China Outlicensing Agreement or a
Territory Licensing Agreement: Execution of such Territory Outlicensing
Agreement $1,000,000 Delivery of Antibodies Production Cell-Line to the
$2,000,000 Territory Outlicensee Initiation of the first Phase 2 Trial for each
Antibody $2,000,000 that is subject to such Territory Outlicensing Agreement
Acceptance of a Regulatory Approval Application for $5,000,000 each Antibody
that is subject to such Territory Outlicensing Agreement Approval of a
Regulatory Approval Application for $3,000,000 each Antibody that is subject to
such Territory Outlicensing Agreement [***] * For clarity, the payments in the
table above shall be multiplied by the number of Antibodies that are subject to
such Territory Outlicensing Agreement. 11 US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum012.jpg]
(ii) For each Territory Outlicensing Agreement* that Licensee enters into after
entering into the second Outlicensing Agreement that is an Ex-China Outlicensing
Agreement or a Territory Licensing Agreement: Execution of such Territory
Outlicensing Agreement $1,000,000 Delivery of Antibodies Production Cell-Line to
the $1,000,000 Territory Outlicensee Initiation of the first Phase 1 Trial for
each Antibody $1,000,000 that is subject to such Territory Outlicensing
Agreement Initiation of the first Phase 2 Trial for each Antibody $2,000,000
that is subject to such Territory Outlicensing Agreement Acceptance of a
Regulatory Approval Application for $5,000,000 each Antibody that is subject to
such Territory Outlicensing Agreement Approval of a Regulatory Approval
Application for $3,000,000 each Antibody that is subject to such Territory
Outlicensing Agreement [***] * For clarity, the payments in the table above
shall be multiplied by the number of Antibodies that are subject to such
Territory Outlicensing Agreement.” 14. Section 5.2 of the Agreement shall be
deleted in its entirety and replaced with the following: “(a) For any Product
that is sold by or on behalf of Licensee in China or by or on behalf of a China
Outlicensee (that is including any China Plus Territory for Existing Antibodies
), Licensee shall pay to OMT a royalty of three percent (3%) [***] of all Net
Sales of such Product made by or on behalf of Licensee in China or by or on
behalf of such China Outlicensee during the applicable Royalty Term for such
Product. (b) For any Product that is sold by or on behalf of Licensee outside of
China or by or on behalf of an ex-China Outlicensee, Licensee [***] Certain
information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions. 12 US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum013.jpg]
shall pay to OMT a royalty of: (i) three percent (3%) [***] of all worldwide Net
Sales of such Product made by or on behalf of Licensee outside of China or by or
on behalf of such ex-China Outlicensee that are less than or equal to $2 Billion
[***] U.S. dollars in each Calendar Year, and (ii) four percent (4%) [***] of
all worldwide Net Sales of such Product made by or on behalf of Licensee outside
of China or by or on behalf of such ex-China Outlicensee that are greater than
$2 Billion [***] U.S. dollars in each Calendar Year; in each of (i) and (ii),
during the applicable Royalty Term for such Product. For purposes of this
Agreement, “ Calendar Year ” means each year commencing on January 1st and
ending on December 31st. (c) For any Product that is sold by or on behalf of a
Territory Outlicensee, Licensee shall pay to OMT a royalty of: (i) three percent
(3%) [***] of all Net Sales of such Product made by or on behalf of such
Territory Outlicensee in China; and (ii) (A) three percent (3%) [***] of all
worldwide Net Sales of such Product made by or on behalf of such Territory
Outlicensee outside of China that are less than or equal to $2 Billion [***]
U.S. dollars in each Calendar Year, and (B) four percent (4%) [***] of all
worldwide Net Sales of such Product made by or on behalf of such Territory
Outlicensee outside of China that are greater than $2 Billion [***] U.S. dollars
in each Calendar Year; in each of (i) and (ii), during the applicable Royalty
Term for such Product. (d) Within sixty (60) days after the end of each calendar
quarter, Licensee shall deliver to OMT, together with the applicable royalty
payment due under Sections 5.2(a) and (b), a detailed written report (in a form
reasonably acceptable to OMT) on a country-by-country basis, of Net Sales for
such Product for such calendar quarter (if any), including identification of
each Selling Party and an itemization of all applicable Permitted Deductions
taken; provided that, if Licensee has not received royalties on such sales made
during such calendar quarter by any Outlicensee, Licensee shall be permitted to
delay its payment obligation to OMT under this Section 5.2(d), above, solely
with respect to such sales made by such Outlicensee to the date that is not
later than sixty (60) days after the end of the calendar quarter in which
Licensee received such royalties from such Outlicensee; provided, further, that
if such payment deadline is extended by three (3) calendar quarters, then
Licensee shall be obligated to pay, within sixty (60) days after the end of such
third (3rd) calendar quarter, the royalties that are payable under Sections
5.2(a) and [***] Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions. 13 US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum014.jpg]
(b) based on such sales by such Outlicensee regardless of whether Licensee has
received royalties on such sales from such Outlicensee. In addition, within
twenty-five (25) days after the end of each calendar quarter, Licensee will
deliver to OMT a preliminary report documenting the estimated total sales of all
Products during such calendar quarter. ” 15. Section 8.1 of the Agreement shall
be deleted in its entirety and replaced with the following: “Indemnification of
Licensee . Subject to Section 8.3 below, OMT agrees to indemnify, hold harmless
and defend Licensee, its affiliates, directors, officers, licensors, employees
and agents (each a “Licensee Indemnitee ”) from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Losses ”) payable to unaffiliated third parties,
incurred by Licensee Indemnitees in connection with any and all suits,
investigations, claims or demands of a third party (collectively, “Third Party
Claims ”) to the extent arising from any alleged infringement or
misappropriation of such third party’s intellectual property rights arising from
or occurring as a result of the use by Licensee or any Outlicensee of Animals to
generate Antibodies. Notwithstanding anything to the contrary herein, in no
event shall OMT be obligated to indemnify Licensee Indemnitees for any Third
Party Claims to the extent such Third Party Claims (i) would be subject to
indemnification by Licensee pursuant to Section 8.2, or (ii) arise in connection
with any modifications of the Animals, or any combination of the Animals with
any other material or organism, in each case not made by OMT, or (iii) arising
in connection with any use of the Animals that is not strictly in accordance
with this Agreement.” 16. Section 8.2 of the Agreement shall be deleted in its
entirety and replaced with the following: “Indemnification of OMT . Subject to
Section 8.3 below, Licensee agrees to indemnify, hold harmless and defend OMT,
its affiliates, directors, officers, licensors, employees and agents (each an
“OMT Indemnitee”) from and against all Losses incurred by OMT Indemnitees in
connection with any and all Third Party Claims to the extent arising from (a)
the production, use, marketing, or sale of Antibodies or Products by Licensee or
any Outlicensee (or either of their licensees), and (b) the use of any Animals
that is not strictly in accordance with this Agreement.” 17. Section 9.4 of the
Agreement shall be deleted in its entirety and replaced with the following:
“Termination for IP Challenge . To the fullest extent allowed by applicable law,
OMT shall have the right, upon written notice to Licensee, 14
US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum015.jpg]
to terminate in full (a) this Agreement, in the event that Licensee directly
challenges in any legal or administrative proceeding the patentability,
enforceability, or validity of any of OMT’s intellectual property rights
covering the Animals, or (b) any Outlicensee’s Outlicensing Agreement, in the
event that such Outlicensee directly challenges in any legal or administrative
proceeding the patentability, enforceability, or validity of any of OMT’s
intellectual property rights covering the Animals; provided that OMT shall have
no right to terminate any Outlicensing Agreement under this Section 9.4 for any
challenge by a Outlicensee if such challenge is dismissed within sixty (60) days
of OMT’s notice to Licensee under this Section 9.4 and not thereafter
continued.” 18. In the event of any discrepancies or conflicting terms between
this Amendment No. 1 and the Agreement, the terms of this Amendment No. 1 shall
control. 19. The Agreement and this Amendment No. 1 represent the complete and
entire understanding between the Parties regarding the subject matter hereof and
supersede all prior or contemporaneous negotiations, representations or
agreements, either written or oral, regarding this subject matter. 20. This
Amendment No. 1 and the rights and obligations of the Parties hereunder shall be
governed by the laws of the State of California, without regard to the conflicts
of law provisions thereof. 21. This Amendment No. 1 may be executed in
counterparts, each of which shall be deemed an original and, together, one and
the same instrument. A facsimile, PDF or any other copy of this Amendment No. 1
signed by a Party is binding upon the signing Party to the same extent as the
original of the signed Amendment No. 1, and may be delivered electronically. 22.
Except for the matters set forth in this Amendment No. 1, all other terms of the
Agreement shall remain unchanged and in full force and effect. [Signature Page
Follows ] 15 US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum016.jpg]
IN W ITNESS W HEREOF , the Parties hereto have duly executed this Amendment No.
1 as of the Amendment No. 1 Effective Date. OMT, INC. WUXI BIOLOGICS (HONG KONG)
LIMITED By: /s/ Matthew Korenberg By: /s/ Chris Chen Name: Matthew Korenberg
Name: Chris Chen Title: CFO Title: Executive director and CEO 16
US-DOCS\102805237.1102810702.2



--------------------------------------------------------------------------------



 
[a1014redlineamendmentnum017.jpg]
Summary report: Litéra® Change-Pro TDC 10.1.0.400 Document comparison done on
8/7/2018 11:51:08 AM Style name: L&W with Moves Intelligent Table Comparison:
Active Original DMS: iw://US-DOCS/US-DOCS/102810702/1 Modified DMS:
iw://US-DOCS/US-DOCS/102810702/2 Changes: Add 36 Delete 18 Move From 0 Move To 0
Table Insert 0 Table Delete 4 Table moves to 0 Table moves from 0 Embedded
Graphics (Visio, ChemDraw, Images etc.) 0 Embedded Excel 0 Format changes 0
Total Changes: 58



--------------------------------------------------------------------------------



 